
	

115 SRES 120 IS: Designating April 20, 2017, as “National Alternative Fuel Vehicle Day”. 
U.S. Senate
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 120
		IN THE SENATE OF THE UNITED STATES
		
			April 6 (legislative day, April 4), 2017
			Mr. Manchin (for himself and Mrs. Capito) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating April 20, 2017, as National Alternative Fuel Vehicle Day.

	
	
 Whereas the United States should reduce dependence on foreign oil and enhance energy security by creating a transportation sector that is less dependent on oil;
 Whereas the United States should improve the air quality of the country by reducing emissions from the millions of motor vehicles that operate in the United States;
 Whereas the United States should foster national expertise and technological advancement in the development of cleaner, more energy-efficient alternative fuel vehicles and advanced technology vehicles;
 Whereas a robust domestic industry for alternative fuels, alternative fuel vehicles, and advanced technology vehicles will create jobs and increase the competitiveness of the United States in the international community;
 Whereas the people of the United States need more options for clean and energy-efficient transportation;
 Whereas the mainstream adoption of alternative fuel vehicles and advanced technology vehicles will produce benefits at the local, national, and international levels;
 Whereas consumers and businesses require a better understanding of the benefits of alternative fuel vehicles and advanced technology vehicles;
 Whereas numerous audiences, such as first responders, require comprehensive training to become fully prepared for any precautionary measures for working with alternative fuel vehicles and advanced technology vehicles; and
 Whereas the Federal Government can lead the way toward a cleaner and more efficient transportation sector by choosing alternative fuel vehicles and advanced technology vehicles for the fleets of the Federal Government: Now, therefore, be it
		
	
 That the Senate— (1)designates April 20, 2017, as National Alternative Fuel Vehicle Day;
 (2)proclaims National Alternative Fuel Vehicle Day as a day to promote programs and activities that will lead to the greater use of cleaner, more efficient transportation that uses new sources of energy; and
 (3)urges the people of the United States— (A)to increase the personal and commercial use of cleaner and energy-efficient alternative fuel vehicles and advanced technology vehicles;
 (B)to promote public sector adoption of cleaner and energy-efficient alternative fuel vehicles and advanced technology vehicles; and
 (C)to encourage the adoption of Federal policies to reduce the dependence of the United States on foreign oil through the advancement and adoption of alternative, advanced, and emerging vehicle and fuel technologies.
				
